UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
-------------------------------------------------------------X
AL M. KIRBY,                                                              Docket No.: CV-16--7161
                                        Plaintiff                                     (ENV)(SIL)

                       v.

COUNTY OF SUFFOLK, SUFFOLK COUNTY
POLICE OFFICER DONALD SANTAMARIA,
in his official and individual capacity, SUFFOLK
COUNTY, POLICE OFFICERS JOHN DOES 1-4
in their official and individual capacities,

                                        Defendants.
-------------------------------------------------------------X

                            PROPOSED JOINT PRE-TRIAL ORDER



                                            I.
                                 FULL CAPTION OF THE CASE

                    The caption as set forth above is the full caption of this matter.

                                               II.
                                         TRIAL COUNSEL

                                       Counsel for Plaintiff:
                                   Frederick K. Brewington, Esq.
                       LAW OFFICE OF FREDERICK K. BREWINGTON
                                      556 Peninsula Boulevard
                                 Hempstead, New York 11550-4282
                                      Office: (516) 489-6959
                                       Fax: (516) 489-6958
                     email: fred@brewingtonlaw.com; office@brewingtonlaw.com
                                      Counsel for Defendants
                                  Dennis M. Cohen, County Attorney
                                      By: Stacy Skorupa, Esq.
                              OFFICE OF THE COUNTY ATTORNEY
                                     COUNTY OF SUFFOLK
                                     H. Lee Dennison Building
                                  100 Veterans Memorial Highway
                                   Hauppauge, New York 11788
                                        Office: 631-853-4055
                                          Fax: 631-853-8341
                              email: stacy.skorupa@suffolkcountyny.gov



                                         III.
                              SUBJECT MATTER JURISDICTION

Plaintiff's Statement

        This action is brought pursuant to 42 U.S.C. §§1981, 1983, and 1985, First, Fourth, Fifth,

and the Equal Protection Clause of the Fourteenth Amendment to the United States Constitution.

Subject matter jurisdiction is founded upon 28 U.S.C. §§ 1331, 1343(3) and the aforementioned

statutory provisions. This Court is requested to exercise pendant jurisdiction with respect to the State

law claims pursuant to 28 U.S.C. §1367.


County Defendants' Statement

        Defendant contends that Plaintiff does not possess claims upon which relief may be granted

under the First, Fourth, Fifth, and the Equal Protection Clause of the Fourteenth Amendment to the

United States Constitution under the claimed authority of 42 U.S.C. §§1981, 1983 and 1985. The

Court accordingly lacks subject-matter jurisdiction under 28 U.S.C. §1331 and §1343 and said

statutes over the federal claims and thereby lacks the authority to exercise pendant jurisdiction with

respect to the State law claims pursuant to 28 U.S.C. §1367. Further, Defendant notes that Plaintiff's

claims under the authority of 42 U.S.C. §§1981 and 1985, while listed above, were dismissed on
summary judgment by the Hon. Eric N. Vitaliano, U.S.D.J., as were all of his claims under the

authority of 42 U.S.C. § 1983 (also listed above) except for his excessive force claim against

Defendant for the discharging of his firearm. See DE 36. As to Plaintiff's state claims, they were

all dismissed on summary judgment in the same decision except for the claim against Defendant for

intentional infliction of emotion distress as to the shooting only.


                                                        IV

                             SUMMARY OF CLAIMS AND DEFENSES

Plaintiff’s Statement

        Plaintiff initially asserted claims seeking to hold Defendants COUNTY OF SUFFOLK

(hereinafter “COUNTY”), SUFFOLK COUNTY POLICE OFFICER DONALD SANTAMARIA

(hereinafter “SANTAMARIA”)liable for the following violations:

        • Count One:              42 U.S.C. §1983 Excessive Force
        • Count Two:              42 U.S.C. § Municipal Liability
        • Count Three:            42 U.S.C. § Conspiracy
        • Count Four:             42 U.S.C. §1981 Equal Rights
        • Count Five:             State Law Negligence
        • Count Six:              State Law Battery
        • Count Seven:            State Law Abuse of Process
        • Count Eight:            Intentional Infliction of Emotional Distress

Claims that Remain to be Tried

        On November 9, 2018, Defendants filed a Notice of Motion, seeking Summary Judgment on

all of Plaintiff’s claims. By Memorandum & Order, dated April 17, 2020 the Honorable Eric N.

Vitaliano, held that Defendants’ motion for summary judgment on the following claims, were denied

as follows:

        • Count One:              42 U.S.C. §1983 Excessive Force
        • Count Eight:            Intentional Infliction of Emotional Distress “against Santamaria only,
                                  and only as to the shooting.”

                                                       3
      Defendants’ motion for summary judgment was granted in all other respects.


Defendants’ Statement

Remaining Defenses:

1.    That the amended complaint fails to state a claim upon which relief can be granted.

2.    That the damages sustained by plaintiff, if any, were caused by the plaintiff's own culpable
      and/or negligent conduct.

3.    That the amended complaint fails to set forth facts sufficient to constitute a deprivation of
      any constitutional right or other basis for a civil rights claim.

4.    That the doctrines of respondeat superior and vicarious liability do not apply to a
      civil rights claim.

5.    That municipal defendants are not liable for punitive damage awards.

6.    That this Court lacks subject-matter jurisdiction.

7.    That plaintiff has failed to comply with the statutory conditions precedent to
      commencement of an action against municipal defendants as set forth in the New
      York General Municipal Law.

8.    That Plaintiff's claims, if any, are in whole or in part, barred by the doctrines of
      collateral estoppel and/or res judicata.

9.    That Defendant's actions, if any, were justified by the facts and circumstances
      presented.

10.   That the arrest and/or detention, if any, were reasonable and based upon probable
      cause to believe that the plaintiff had committed a crime and/or offense.

11.   That Defendant, at all times complained of, acted reasonably and in good
      faith in the discharge of his official duties and responsibilities. That Defendant
      acted in what he did solely pursuant to his duties and responsibilities as law
      enforcement and/or a prosecuting official. That Defendants at all times acted in good
      faith in that he reasonably believed that he was exercising and acting within his
      statutory and constitutional powers. That in performing such duties and
      responsibilities, Defendants is and was protected by absolute and/or qualified Federal
      and/or State immunity.


                                                    4
12.    That this action is barred by the doctrines of qualified and/or absolute governmental
       immunity for discretionary acts.

13.    To the extent that the amended complaint purports to set forth any supplemental state law
       claims, they are barred by the plaintiff's failure to comply with the statutory conditions
       precedent to commencement of an action against municipal defendants as set forth in the
       New York General Municipal Law.

Defenses previously asserted which are not to be tried:

1.     That no policy, statement, ordinance, regulation or decision officially adopted
       and/or promulgated by defendants or otherwise ratified by defendants authorized a
       deprivation of plaintiff's constitutional rights.

2.     That no custom or usage adopted, followed, endorsed or ratified by defendants
       authorized a deprivation of plaintiff's constitutional rights.

3.     That plaintiffs' claims, if any, are barred in whole or in part by the statute of
       limitations.

4.     That the substance of any communications, if any, made by the defendants and/or
       their agents are and were true.

5.     That the substance of any communications, if any, made by defendants and/or
       their agents are and were absolutely privileged.

6.     To the extent that the amended complaint purports to set forth any supplemental state law
       claims, they are barred by the statute of limitations.

7.     That the Suffolk County Police Department is not an entity susceptible to suit.

                                              V.
                                      JURY/NON JURY TRIAL

Plaintiff's Statement:

       Plaintiff requests that this matter be tried before a jury. Plaintiff anticipates that his case can

be presented in three (3) days.


Defendants' Statement:

       Defendants request that this matter be tried before a jury. Defendant anticipates that their

case can be presented in four (4) days.

                                                      5
                                        VI.
                        CONSENT TO MAGISTRATE JURISDICTION

       One or both of the parties do not consent to a trial before the presiding Magistrate Judge.


                                   VII.
            STIPULATIONS OR AGREED STATEMENTS OF FACT OR LAW

Stipulations of Facts

       1.      At all relevant times, Defendant was acting under color of law.


                                                 VIII.

                                            WITNESSES

Plaintiff’s Fact Witnesses

       1.      AL M. KIRBY
               Mr. Kirby is the Plaintiff in this matter, and can be reached through his attorneys the
               Law Offices of Frederick K. Brewington, 556 Peninsula Boulevard, Hempstead, New
               York 11550. Mr. Kirby will testify concerning the claims as set forth in the Amended
               Complaint of this matter.

       2.      DONALD SANTAMARIA
               Donald Santamaria is the Defendant in this matter, and can be reached through his
               attorneys, the Office of the Suffolk County Attorney, 100 Veterans Memorial
               Highway, Hauppauge New York 11788. Mr. Santamaria will be called upon to
               testify concerning the claims set forth in the Amended Complaint of this matter.

       3.      DAWN KIRBY
               Ms. Kirby is a non party witness, the spouse of Plaintiff, and can be reached through
               the Law Offices of Frederick K. Brewington, 556 Peninsula Boulevard, Hempstead,
               New York 11550. and will be called upon to testify concerning the claims as set
               forth in the Amended Complaint of this matter.

       4.      NYASANU BARBEE, Ph.D.
               Dr. Barbee is Plaintiff’s treating mental health physician, and will be called upon to
               testify concerning Plaintiff’s mental health.




                                                   6
Plaintiff’s Expert Witnesses

       1.     Walter Signorelli, Esq.
              2020 Maple Hill Street
              P.O. Box 1255
              Yorktown Heights, New York 10598




County Defendants’ Fact Witnesses

       1.     Police Officer Donald Santamaria
              30 Yaphank Avenue, Yaphank, NY 11980
              Officer Santamaria is the named Defendant in this matter and will be called upon to
              testify concerning the remaining claims set forth in the Amended Complaint and his
              interaction with Plaintiff on January 30, 2016.

       2.     Police Officer Jeffrey Cline
              30 Yaphank Avenue, Yaphank, NY 11980
              Officer Cline is a non-party witness and will be called upon to testify concerning the
              remaining claims set forth in the Amended Complaint and his interaction with
              Plaintiff and Defendant on January 30, 2016.

       3.     Lt. Richard Ulrich
              30 Yaphank Avenue, Yaphank, NY 11980
              Lt. Ulrich is a non-party witness and will be called upon to testify concerning the
              remaining claims set forth in the Amended Complaint and his interaction with
              Plaintiff and/ or Defendant on January 30, 2016.

       4.     Sergeant Lee Wiedl
              30 Yaphank Avenue, Yaphank, NY 11980
              Sergeant Wiedl is a non-party witness and will be called upon to testify concerning
              the remaining claims set forth in the Amended Complaint and his interaction with
              Plaintiff and/ or Defendant on January 30, 2016.

       5.     Sergeant Matthew Bjelobrk
              30 Yaphank Avenue, Yaphank, NY 11980
              Sergeant Bjelobrk is a non-party witness and will be called upon to testify concerning
              the remaining claims set forth in the Amended Complaint and his interaction with
              Plaintiff and/ or Defendant on January 30, 2016.




                                                7
      6.     Police Officer Robert Bennett
             30 Yaphank Avenue, Yaphank, NY 11980
             Officer Bennett is a non-party witness and will be called upon to testify concerning
             the remaining claims set forth in the Amended Complaint and his interaction with
             Plaintiff and/ or Defendant on January 30, 2016.

      7.     Sergeant Paul Castelli
             30 Yaphank Avenue, Yaphank, NY 11980
             Sergeant Castelli is a non-party witness and will be called upon to testify concerning
             the remaining claims set forth in the Amended Complaint and his interaction with
             Defendant on January 30, 2016.

      8.     Police Officer Perry Smith
             30 Yaphank Avenue, Yaphank, NY 11980
             Officer Smith is a non-party witness and will be called upon to testify concerning the
             remaining claims set forth in the Amended Complaint and his processing of the scene
             on January 30, 2016.

      9.     Police Officer Thomas Barry
             30 Yaphank Avenue, Yaphank, NY 11980
             Officer Barry is a non-party witness and will be called upon to testify concerning the
             remaining claims set forth in the Amended Complaint and his processing of
             Plaintiff's vehicle at the Suffolk County Police Department Impound Garage on
             February 2, 2016.
             Objection pursuant to FRCP 26(a)(1)(A)(i)

      10.    Dana Amodeo, M.D.
             St. Charles Hospital, Port Jefferson, NY
             Dr. Amodeo is a non-party witness who treated Defendant after his interaction with
             Plaintiff on January 30, 2016 and will be called upon to testify regarding said
             treatment.


      11.    Lt. Steven Webber
             30 Yaphank Avenue, Yaphank, NY 11980
             Lt. Webber is a non-party witness and will be called upon to testify concerning the
             remaining claims set forth in the Amended Complaint


County Defendants’ Expert Witnesses

      None



                                               8
                                             XI.
                                    DEPOSITION TESTIMONY

Plaintiff’s Designations:

        Plaintiff does not designate any deposition testimony to be offered in the case; except in the

event of the unavailability of a witnesses, or for impeachment purposes.


County Defendants’ Designations:

        Defendants do not designate any deposition testimony to be offered in their case-in-chief

except in the event of the unavailability of a witness and/or for impeachment purposes.




                                                    9
                                        X(b)
                       EXHIBITS TO BE OFFERED INTO EVIDENCE


Plaintiff’s Exhibits

 EXHIBIT NO.       DESCRIPTION                                                 OBJECTIONS
 1.                Notice of Claim, dated April 25th, 2016, bates stamp no.:   Relevance and
                   0001-0004                                                   hearsay


 2.                Summons and Amended Complaint, dated January 4th,           Relevance and
                   2017, bate stamp no.: 0005-0031.                            hearsay


 3.                Answer to Amended Complaint, dated March 17th, 2017,        Relevance
                   bate stamp no.: 0032-0040
 4.                Transcript of 50-H hearing of Mr. Al M.Kirby, dated,        Relevance and
                   October 27th 2016, bate stamp no.: 0041-0069.               hearsay


 5.                Metlife Auto & Home, estimate for repair of Cadillac        Relevance and
                   Escalade, bates stamp no.: Kirby 0073-77                    hearsay
 6.                Police Investigation, 16-80867 01/30/16, River Rd., 500'    No objection
                   South of E. Main St. Yaphank, P.O. Smith 4173/4140/4        provided that
                   Crime Scene Section, bates stamp #Att #18-8, Pltf’s ebt     the records
                   Exh. 1                                                      introduced are
                                                                               exact copies of
                                                                               the original
                                                                               documents
                                                                               previously
                                                                               provided by
                                                                               Defendants




                                               10
7.    Photograph of Plaintiff’s Automobile and SCPD cruiser,   No objection
      Pltf’s ebt Exh 2                                         provided that
                                                               the records
                                                               introduced are
                                                               exact copies of
                                                               the original
                                                               documents
                                                               previously
                                                               provided by
                                                               Defendants
8.    Photograph of Plaintiff’s Automobile and SCPD cruiser,   No objection
      Pltf’s ebt Exh 3                                         provided that
                                                               the records
                                                               introduced are
                                                               exact copies of
                                                               the original
                                                               documents
                                                               previously
                                                               provided by
                                                               Defendants
9.    Photograph of a handgun, Pltf’s ebt Exh 4                No objection
                                                               provided that
                                                               the records
                                                               introduced are
                                                               exact copies of
                                                               the original
                                                               documents
                                                               previously
                                                               provided by
                                                               Defendants


10.   Photograph of o bullet hole in Plaintiff’s automobile,   No objection
      Pltf’s ebt Exh 5                                         provided that
                                                               the records
                                                               introduced are
                                                               exact copies of
                                                               the original
                                                               documents
                                                               previously
                                                               provided by
                                                               Defendants

                                    11
11.   Photograph of two bullet holes in Plaintiff’s automobile,   No objection
      Pltf’s ebt Exh 6                                            provided that
                                                                  the records
                                                                  introduced are
                                                                  exact copies of
                                                                  the original
                                                                  documents
                                                                  previously
                                                                  provided by
                                                                  Defendants
12.   Photograph of Plaintiff at SCPD headquarters, Pltf’s ebt    No objection
      Exh 7                                                       provided that
                                                                  the records
                                                                  introduced are
                                                                  exact copies of
                                                                  the original
                                                                  documents
                                                                  previously
                                                                  provided by
                                                                  Defendants
13.   SCPD Firearms Discharge Procedure, Order No.: 11-           Relevance and
      52, bates stamp no.: Att #24-12-18, Pltf’s ebt Exh. 8       confusion
14.   SCPD Scene Log, 01/30/16, recorded by Greg Galvin,          No objection
      PO 5870, bates stamp no.: Att #17, Pltf’s ebt Exh. 9        provided that
                                                                  the records
                                                                  introduced are
                                                                  exact copies of
                                                                  the original
                                                                  documents
                                                                  previously
                                                                  provided by
                                                                  Defendants


15.   SCPD Use of Physical Force, Order No. 14-21, bates          Relevance and
      stamp no.: Att #24-1-6, Pltf’s ebt Exh. 10                  confusion
16.   SCPD Use of Force-Use of Firearms and Deadly                Relevance and
      Physical Force, Order No. 15-19, bates stamp no.: Att       confusion
      #24-7-11, Pltf’s ebt Exh. 11



                                    12
17.   SCPD, Case Summary, bates stamp no.: Att #21,             No objection
      Pltf’s ebt Exh. 12                                        provided that
                                                                the records
                                                                introduced are
                                                                exact copies of
                                                                the original
                                                                documents
                                                                previously
                                                                provided by
                                                                Defendants
18.   SCPD, Use of Force Rept. IA No.: UOF2016-0074,            Relevance and
      Received: 01/30/16, bates stamp no.: Att #6-1-3,          hearsay
      Pltf’s ebt Exh. 13
19.   SCPD Administrative Investigation IA No.: 2016-005i,      Relevance and
      Received: 02/01/16, bates stamp no.: Att #1-1-2, Pltf’s   hearsay
      ebt Exh. 14
20.   SCPD Subject Resistance Report, dated 02/24/16, bates     No objection
      stamp no.: Att #7, Pltf’s ebt Exh. 15                     provided that
                                                                the records
                                                                introduced are
                                                                exact copies of
                                                                the original
                                                                documents
                                                                previously
                                                                provided by
                                                                Defendants


21.   SCPD Arrest Report, cc:XX-XXXXXXX/SPD, bates stamp        No objection
      no.: Att #3-2, 4, Pltf’s ebt Exh. 16                      provided that
                                                                the records
                                                                introduced are
                                                                exact copies of
                                                                the original
                                                                documents
                                                                previously
                                                                provided by
                                                                Defendants




                                 13
22.   Supporting Deposition for Simplified Information, Pltf’s   No objection
      ebt Exh. 17                                                provided that
                                                                 the records
                                                                 introduced are
                                                                 exact copies of
                                                                 the original
                                                                 documents
                                                                 previously
                                                                 provided by
                                                                 Defendants
23.   SCPD Internal Correspondence, dated 06/27/16, to:          Relevance and
      Deputy Chief William Neubauer, from: Capt. Kevin M.        hearsay
      Foley, re: Internal Affairs Case #2016-551, Pltf’s ebt
      Exh. 18
24.   SCPD Internal Correspondence, dated 06/29/16, to:          Relevance and
      Deputy Chief William E. Neubauer, from: Lt. Steven         hearsay
      Webber, re: Internal Affairs Bureau Case #16-551,
      Notice of Claim - Pro Se, Pltf’s ebt Exh. 19
25.   SCPD Internal Correspondence, dated 04/27/17 to:           Relevance and
      Deputy Chief JoAnn McLaughlin, from: Lt. Steven            hearsay
      Webber, re: IAB Case #16-55i-Addendum, Pltf’s ebt
      Exh. 20
26.   Plaintiff’s medical records of treatment by Dr. Nyasanu    Object to these
      Barbee, pgs 174-338                                        records to the
                                                                 extent (if any)
                                                                 that the portion
                                                                 sought to be
                                                                 introduced
                                                                 provides an
                                                                 incomplete
                                                                 record and/or to
                                                                 the extent
                                                                 Defendants
                                                                 were not given
                                                                 the records or a
                                                                 release for same




                                   14
                                                    X(b)

Defendants' Exhibits

        Defendant reserves his right to offer into evidence any and all relevant and admissible

exhibits, and all portions thereof, previously identified by the plaintiff whether or not the plaintiff

actually offers such exhibits. (Said exhibits are hereby incorporated by reference.) Additionally,

Defendant may offer the following exhibits, in whole or in part, in his case in chief:

        A.      Suffolk County Police Department Radio Transmissions
                Objection: FRE 401, 403

        B.      SCPD photographs at incident location (71), Impound Yard (36) and precinct
                (Plaintiff's wellness photographs (13) and mugshot)

        C.      SCPD police paperwork for Plaintiff's arrest on 1/30/16 under SCPD CC#16-080867
                Objection: FRE 401, 403, 802

        D.      SCPD Internal Affairs file attachments (both documents and audio) from the incident
                on January 30, 2016 giving rise to the Amended Complaint in this case
                Objection: FRE 401, 403, 802

        E.      Certificate of disposition and plea minutes from Plaintiff's underlying DWI arrest on
                January 30, 2016 (docket 2016SU00310 and CC#16-080867)
                Objection: FRE 401,403

        F.      Overhead map of the area where Plaintiff's vehicle was observed, followed and
                stopped by Defendant on January 30, 2016
                Objection: FRE 401, FRCP 34 (document not provided or identified during
                discovery)

        G.      Notice of Claim dated April 25, 2016

        H.      Plaintiff's Response to Defendants' Interrogatories dated July 24, 2017

        I.      Transcript of Plaintiff's 50-h hearing on October 27, 2016

        J.      Medical records of Plaintiff from treatment by Nyasanu Barbee, Ph.D

        K.      Medical and mental health records of Plaintiff from the Northport VA


                                                     15
L.   Medical and mental health records of Plaintiff from Stony Brook University Hospital
     Objection: FRCP 26 and 34 (Document not produced or identified during
     discovery)

M.   Report of Walter Signorelli dated July 10, 2018

N.   CV of Walter Signorelli




                                       16
XI.
FURTHER RESERVATION OF RIGHTS

        Subject to the ruling of this Court, Plaintiff and Defendant, by and through counsel,

reserve their respective rights to amend and to supplement this Pre-Trial Order.

        Subject to the ruling of this Court, Plaintiff and Defendant reserve the right to use any

relevant and admissible exhibit identified by Plaintiff's or Defendant's exhibit lists whether or not

the Plaintiff or Defendant actually offers such exhibit at the time of trial.

        Subject to the ruling of this Court, Plaintiff and Defendant reserve the right to object to

any of Plaintiff's or Defendant's exhibits which have not been provided to either party.

        Subject to the ruling of this Court, Plaintiff and Defendant respectfully reserve the right to

offer for evidence any items, information, and documents obtained pursuant to subpoena.

        Subject to the ruling of this Court, Plaintiff and Defendant additionally reserve the right

to object to Plaintiff's or Defendant's exhibits based on relevancy or other evidentiary grounds.

        The Parties respectfully reserve the right, subject to the ruling of this Court, to call upon

any witnesses identified by each other's Joint Pre-Trial Order in this action.


Dated: July 9, 2021

LAW OFFICES OF                                               DENNIS M. COHEN
FREDERICK K. BREWINGTON                                      COUNTY ATTORNEY

/s/ Frederick K. Brewington                                  /s/ Stacy A. Skorupa
By: FREDERICK K. BREWINGTON                                  By: STACY A. SKORUPA
Attorneys for Plaintiff                                      Attorneys for Defendants
556 Peninsula Boulevard                                      100 Veterans Memorial Highway
Hempstead, New York                                          Hauppauge, New York 11788
(516) 489-6959                                               (516) 853-5673




                                                       17
